Exhibit 10.3 EMPLOYMENT AGREEMENT This AGREEMENT made as of October 1, 2010, by and between INTERNAL FIXATION SYSTEMS, INC., a Florida corporation having its principal office at 5th Street, Suite 408, South Miami, Florida 33143 (hereinafter referred to as the "Company"), and Alberto Ruiz, currently residing at 8treet Miami Lakes, FL33018, (hereinafter referred to as "Employee"). W I T N E S S E T H WHEREAS, the Company desires to employ Employee, and Employee desires to be employed by the Company, pursuant to the terms and conditions hereof; NOW THEREFORE, in consideration of the premises and of the mutual promises herein contained, the parties hereto agree as follows: 1.EMPLOYMENT.The Company hereby employs Employee and Employee hereby agrees to be employed by the Company, subject to the terms and conditions hereinafter set forth. 2.TERM.The initial term of this Agreement shall begin on the date hereof (the "Employment Date") and shall continue for a period of two (2) year from that date, subject to prior termi­nation in accordance with the terms hereof.Thereafter, the term of this Agreement may be extended for two (2) additional one-year terms, at the sole option of the Company, and such other additional periods as shall be mutually agreed to in writing by Employee and the Company. 3.DUTIES.The Employee shall perform such duties and functions as are deter­mined from time to time by the Board of Directors of the Company. In the performance of his duties, Employee shall comply with the policies of and be subject to the reasonable direction of the Board of Directors of the Company. The Employee agrees to devote his entire working time, attention and energies to the performance of the business of the Company and of any of its subsidiaries or affiliates by which he may be em­ployed; and Employee shall not, directly or indirectly, alone or as a member of any partnership, or as an officer, director or employee of any other corporation, partnership or other organiza­tion, be actively engaged in or concerned with any other duties or pursuits which interfere with the performance of his duties hereunder, or which, even if non-interfer­ing, may be inimical to or contrary to the best interests of the Company. 4.COMPENSATION.As compensation for the services to be rendered by Employee hereunder, the Company agrees to pay or cause to be paid to Employee, and Employee agrees to accept, an annual salary of Ninety Six Thousand Dollars ($96,000) payable in bi-weekly installments.The Company shall also grant to the Employee, effective as of the date of this Agreement, stock options (the "Options") to pur­chase up to Seventy Five Thousand (75,000) shares of the Company's common stock at an exercise price ofTwenty Cents ($0.20) per share.The Options shall not be exercisable in any respect until the first anniversary of their date of grant and shall thereafter be exercisable over a three-year period in accordance with the following vesting sched­ule: 1 Anniversary Date of Grant
